DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 21 November 2022. 
Claims 1, 7, 9, 12, 13, 15, 18-20 and 22 were amended. Claims 1-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites a “privacy-protected cloud environment.” The term “privacy-protected cloud environment” does not appear to be a term of art. Examiner notes that a patent search and google searches performed on 9 December 2022 produced not a single reference using this phrase antedating the priority date of the claimed invention. The ordinary meaning of a “privacy-protected cloud environment” refers to a cloud environment which protects privacy to some degree. One of ordinary skill in the art would understand every cloud environment as implying the protection of privacy to some degree (for example, based on the ubiquity of user access controls, unauthorized users are not allowed free access to all information in cloud environments). However, Applicant remarks assert that Rao does not “include the use of a privacy-protected cloud environment” (21 November 2022 Remarks, Page 15 of 17), which suggests that Rao’s conventional cloud environment with its associated privacy protection does not qualify as a “privacy-protected cloud environment” according to applicant’s intended meaning of the term. Further the specification provides non-limiting examples of a “privacy-protected cloud environment” that appear much narrower than “any cloud environment that protects privacy to any degree” (e.g., “the privacy-protected cloud environment 106 is established with privacy constraints that prevent any associated party (including the database proprietor 102) from accessing private information associated with particular individuals” [0021] and “A specific example of the privacy-protected cloud environment 106 is the Ads Data Hub (ADH) developed by Google” [0021]). Thus applicant is using the term “privacy-protected cloud environment” contrary to the plain and ordinary meaning of the term. However the specification does not define the terms “privacy-protected” or “privacy-protected cloud environment.” 
As applicant is using a term contrary to its ordinary meaning without providing a definition for the term, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite. Claim 12 is similarly rejected. 
For the purposes of examination, the term “privacy-protected cloud environment” will be interpreted as “a cloud environment with privacy protections similar to those of Ads Data Hub”, based on applicant’s disclosure at [0021]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 12, recites in part: receive first and second media impressions at a database proprietor, the first media impressions corresponding to accesses of media via first panelist client devices, the second media impressions corresponding to accesses of the media via second panelist client devices; merge first and second media impressions with database proprietor impressions data corresponding to accesses of the media via non-panelist client devices, the database proprietor impressions data identifying users of the non-panelist client devices, the merged impressions defining a merged database of the database proprietor; determine first true users exposed to the media via the first panelist client devices; produce user probabilities for the second panelist client devices based on a combination of features, the user probabilities including percentages to indicate likelihoods of second true users being exposed to the media via the second panelist client devices; select a user probability from the user probabilities based on a first one of the second media impressions stored in the merged database, the first one of the second media impressions associated with the database proprietor impressions data stored in the merged database, the first one of the second media impressions associated with the combination of features and a selected device from the second panelist client devices, the user probability associated with the combination of features and the selected device, the user probability indicating a likelihood of a set of second true users being exposed to the media corresponding to the first one of the second media impressions via the selected device; and assign the first one of the second media impressions to the set of second true users. These limitations set forth a concept of gathering user data and analyzing the data to assign users to marketing impressions. Assigning users to marketing impressions is plainly a marketing activity, thus under the 2019 PEG, the claims set forth a method of organizing human activity. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether or not they integrate the abstract idea into a practical application. Claim 12 recites the additional element of an apparatus comprising: at least one memory; instructions; and processor circuitry. These additional elements are recited at an extreme level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Claim 1 recites a non-transitory computer readable medium including instructions which are implemented by a processor, which may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. 
The claims further recite the additional element of privacy-protected cloud environments. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a cloud computing environment similar to Ads Data Hub. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of devices in communication with a second cloud environment, the first cloud environment interfacing with the second cloud environment. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a networked computing environment. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of storing data. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to computing environment. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a cloud computing environment similar to Ads Data Hub. As such, the combination of additional elements does not integrate the abstract idea into a practical application. Because the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of privacy-protected cloud environments. Weissbrot (“Google’s Ads Data Hub Works for Agencies – But it’s Both a Blessing And A Curse”) suggests that privacy-protected cloud environments were conventional before the priority date of the claimed invention (“At the Cannes Lions festival, media agencies made it clear that they’re embracing Ads Data Hub (ADH)” See at least Page 1. Also: “For the most part, agencies are glad to get their hands on more data from Google and they’re adopting ADH across the board.” See at least Page 1). As such, this additional element does not amount to significantly more.  As previously noted, the claims recite the additional element of devices in communication with a second cloud environment, the first cloud environment interfacing with the second cloud environment. However, per MPEP 2106, the courts have recognized receiving and transmitting data over a network to be a conventional computer functionality. As such, this additional element does not amount to significantly more.  As previously noted, the claims recite the additional element of storing data. However, per MPEP 2106, the courts have recognized storing information to be a conventional computer functionality. As such, this additional element does not amount to significantly more. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a cloud computing environment similar to Ads Data Hub. However, per MPEP 2106, the courts have identified generally linking the use of an abstract idea to a particular technological environment as not enough to qualify as significantly more. As such, the combination of additional elements does not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-11 and 13-22 further narrow the abstract idea, but the claims continue to recite an abstract idea. Dependent claims 10, 11, 21, and 22 further recite the additional element of at least one memory, and describing storing information in this memory. However, this additional element, individually and in combination with the prior additional elements, only generally links the abstract idea to a cloud computing environment similar to Ads Data Hub. As such, the additional elements do not integrate the abstract idea into a practical application. Further, per MPEP 2106, storing information in memory has been recognized by the courts as a conventional computer function. As such, this additional element, individually and in combination with the prior computing device additional elements, does not amount to significantly more than the abstract idea. Dependent claims 2-9 and 13-20 do not recite any further additional elements. The previously identified additional elements of these claims fail to integrate the narrowed abstract idea into a practical application. Thus these claims continue to be directed to an abstract idea. The previously identified additional elements of these claims fail to amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0262201 A1) in view of Seth (US 2015/0180989 A1) and Samek (“Introducing Ads Data Hub: Next generation insights and reporting”). 

Regarding Claim 1 and 12: Rao discloses a non-transitory computer readable medium comprising instructions (See at least [0089]) which, when executed, cause at least one processor to: 
receive first and second media impressions at a cloud environment of a database at a database proprietor, the first media impressions corresponding to accesses of media via the panelist client devices, the second media impressions corresponding to accesses of the media via the second panelist client device, the first and second panelist client devices in communication with a second cloud environment of an audience measurement entity, the first environment interfacing with the second environment (FIG. 1 depicts an example system 100 to collect user information (e.g., user information 102a, 102b) from distributed database proprietors 104a, 104b for associating with impressions of media presented at a client device 106. In the illustrated examples, user information 102a, 102b or user data includes one or more of demographic data, purchase data, and/or other data indicative of user activities, behaviors, and/or preferences related to information accessed via the Internet, purchases, media accessed on electronic devices, physical locations (e.g., retail or commercial establishments, restaurants, venues, etc.) visited by users, etc. See at least [0037]. Also: each of the partner database proprietors 104a-b collects user information 102a-b corresponding to users identified in the device/user identifier logs 136a-b for sending to the AME 108. For example, if the partner database proprietor 104a is a wireless service provider and the device/user identifier log 136a includes IMEI numbers recognizable by the wireless service provider, the wireless service provider accesses its subscriber records to find users having IMEI numbers matching the IMEI numbers received in the device/user identifier log 136a.  See at least [0045]. Also: When aggregate impression data is provided in the user information 102a-b, the user information 102a-b includes indications of multiple impressions (e.g., multiple impression identifiers 140) at mobile devices. See at least [0051]). 
determine first true users exposed to the media via the first panelist client devices (At block 614, the probability calculator 402 determines whether the probability score of the primary user 202 satisfies the threshold. In some examples, whether the probability score of the primary user 202 satisfies the threshold is determined in accordance to Equation 3 above. If the probability score of the primary user 202 satisfies the threshold, program control advances to block 616. … At block 616, the impression designator 406 (FIG. 4) associates the demographic information of the primary user 202 with the impression data 130 to create AAM-adjusted EMM census data 503.  See at least [0092]). 
produce user probabilities for the second panelist client devices based on a combination of features, the user probabilities including percentages to indicate likelihoods of second true users being exposed to the media via the second panelist client devices (The example impression corrector 210 uses the activity assignment model to calculate probability scores. The calculated probability scores are used to determine whether the demographic information of the EMM panelist 202 is correctly associated with the impression data 130 in the impression store 134, or whether demographic information of one of the other members of the household 204 should be assigned to the impression data 130 instead. In the illustrated example, a probability score (Ps) is calculated in accordance with Equation 1 below. … In Equation 1 above, P.sub.Sh is the probability score that household member (e.g., the household members 202, 204) h is the person corresponding to a particular impression, AAM is the activity assignment model, and A.sub.1h in through A.sub.nh are the attributes of the household member h and attributes of the program associated with the impression data 130 that correspond to the attributes used to generate the activity assignment model (AAM). See at least [0069]. Also: FIG. 3 illustrates an example table 300 depicting attributes 302 used to generate the activity assignment model. The example table 300 also includes example influence values 304 (e.g., influence weights) for corresponding attributes 302 that indicate how much influence each attribute 302 contributes in the activity assignment model. See at least [0070]). 
select a user probability from the user probabilities based on a first one of the second media impressions stored in the database, the first one of the second media impressions associated with a combination of features and a selected device from the second panelist client devices, the user probability associated with the combination of features and the selected device, the user probability indicating a likelihood of a set of second true users being exposed to the media corresponding to the first one of the second media impressions via the selected device (At block 618, the probability calculator 402 calculates a probability score for each of the secondary user(s) 204 in the primary user's 202 household. At block 620, the impression designator 406 associates the demographic information of the secondary user 204 with the highest probability score calculated at block 618 with the impression retrieved at block 602 to create the AAM-adjusted EMM census data 503.  See at least [0093]. Also: In Equation 1 above, P.sub.Sh is the probability score that household member (e.g., the household members 202, 204) h is the person corresponding to a particular impression, AAM is the activity assignment model, and A.sub.1h in through A.sub.nh are the attributes of the household member h and attributes of the program associated with the impression data 130 that correspond to the attributes used to generate the activity assignment model (AAM). See at least [0069] and Fig. 3. Also:  the probability scores indicative of probabilities that corresponding ones of the household members are the audience member of the media at the client device, and associating demographic information of one of the household members that has a highest probability score with the logged impression associated with the media. See at least [0028]. Also: determine probability scores for respective household members residing in a household with the panelist, the probability scores indicative of probabilities that corresponding ones of the household members are the person who accessed the media at the client device. See at least [0033]. Also: A probability score represents the probability that a person (e.g., the EMM panelist 202, the household members 204, etc.) with certain attributes (e.g., demographic information) accessed a television program with certain attributes.  See at least [0066]). 
assign the first one of the second media impressions to the set of second true users (At block 620, the impression designator 406 associates the demographic information of the secondary user 204 with the highest probability score calculated at block 618 with the impression retrieved at block 602 to create the AAM-adjusted EMM census data 503. See at least [0093]). 
at least one memory; instructions; and processor circuitry to execute the instructions (See at least [0088]). 

Rao does not unambiguously disclose merge the first and second media impressions with database proprietor impressions data corresponding to accesses of the media via non-panelist client devices, the database proprietor impressions data identifying users of the non-panelist client devices, the merged  impressions defining a merged database of the database proprietor, the merged database stored in the first cloud environment (However, note that Rao’s disclosure is at least closely related to such merging as Rao describes combining the database proprietor data with impression data [0057]). 
	However, Seth teaches receive first and second media impressions at a database proprietor, the first media impressions corresponding to accesses of media via first panelist client devices, the second media impressions corresponding to accesses of the media via second panelist client devices; merge the first and second media impressions with database proprietor impressions data corresponding to accesses of the media via non-panelist client devices, the database proprietor impressions data identifying users of the non-panelist client devices, the merged  impressions defining a merged database of the database proprietor, the merged database stored in a first cloud environment (Periodically or aperiodically, the impression data collected by the database proprietors 204 is provided to the demographics collector 228 of the AME 202 as batch data. As discussed above, some user IDs (e.g., the identifier 214 of FIG. 2) may not match panel members of the AME 202, but may match registered users of one or more database proprietors 204. During a data collecting and merging process to combine demographic and impression data from the AME 202 and the participating database proprietors 204, user IDs of some impressions logged by one or more database proprietors 204 may match user IDs of impressions logged by the impression monitor 218, while others will not match. See at least [0069]). 
	Rao provides an audience analysis system for analyzing impression data collected via a beacon technique, which differs from the claimed invention by the substitution of Rao database of impressions for a database based of a merging of collected impressions with database proprietor impression data. However, Seth demonstrates that the prior art already knew of audience analysis systems using beacon techniques that merge collected impressions with database proprietor impression data. One of ordinary skill in the art could have trivially substitution Seth’s merged database into the system of Rao. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in an audience analysis system which could use all the impression data collected by a database proprietor in its analysis. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Rao and the teachings of Seth. 

	Rao does not appear to disclose a privacy-protected cloud environment interpreted as explained under the 112(b) rejection above.
	Samek teaches a privacy-protected cloud environment (“Built on infrastructure from Google Cloud, including Google BigQuery, Ads Data Hub gives advertisers or their preferred measurement partners access to detailed, impression-level data about their media campaigns across devices in a more secure, privacy-safe environment. Data from other sources, such as a CRM system or marketing database, can be incorporated as well. With this full view, advertisers or their partners can analyze the data and draw out insights specific to their business. For example, if an e-commerce retailer wants to understand what the path to conversion looks like, they can bring additional online data about their customers into BigQuery, and Ads Data Hub will enable them to combine that data with their ads data so they can see what a typical journey is from first encountering a user until conversion.
Consistent with our commitment to privacy, no user-level data can be removed from the secure Cloud environment. Impression-level data is only accessible for the purposes of analysis and generating insights. In the future, advertisers will be able to act on the insights they get from Ads Data Hub and buy media with greater precision.” See at least Page 1). 
	Rao and Seth provide a system for analyzing audience data based on multiple data sources, upon which the claimed invention’s performance of such operations within a privacy protecting environment can be seen as an improvement. However, Samek demonstrates that the prior art already knew of performing audience analyses, including those based on multiple sets of information, within a privacy protecting environment. One of ordinary skill in the art could have easily applied the data protection techniques to an environment for performing the analyses of Rao and Seth. Further, one of ordinary skill would have recognized that such an application of Samek would have resulted in an improved system which would protect the privacy of users of the audiences analyzed by the system. As such, the application of Samek and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Rao and the teachings of Seth and Samek. 

Regarding Claim 2 and 13: Rao in view of Seth and Samek make obvious the above limitations. Additionally, Rao discloses wherein the user probabilities are first user probabilities, wherein the user probability is a first user probability, wherein the selected device is a first selected device, wherein the instructions cause the at least one processor to: produce second user probabilities for the first panelist client devices; select a second user probability from the second user probabilities based on a second one of the second media impressions associated with the combination of features and a second selected device from the first panelist client devices, the second user probability associated with the combination of features and the second selected device, the second user probability indicating a likelihood of one or more first true users being exposed to the media corresponding to the second one of the second media impressions via the second selected device; and assign the second one of the second media impressions to the one or more first true users (At block 614, the probability calculator 402 determines whether the probability score of the primary user 202 satisfies the threshold. In some examples, whether the probability score of the primary user 202 satisfies the threshold is determined in accordance to Equation 3 above. If the probability score of the primary user 202 satisfies the threshold, program control advances to block 616. Otherwise, if the probability score of the primary user 202 does not satisfy the threshold, program control advances to block 618. At block 616, the impression designator 406 (FIG. 4) associates the demographic information of the primary user 202 with the impression data 130 to create AAM-adjusted EMM census data 503. In some examples, the impression designator 406 stores the AAM-adjusted EMM census data 503 in the EMM census database 214 (FIG. 2). See at least [0092]. Also: At block 622, the probability calculator 400 determines whether there is another impression to be analyzed for an activity assignment. If there is another impression to be analyzed for an activity assignment, program control returns to block 602. Otherwise, if there is not another impression to be analyzed for an activity assignment, the example program 600 of FIG. 6 ends. See at least [0093]). 

Regarding Claim 3 and 14: Rao in view of Seth and Samek make obvious the above limitations. Additionally, Rao discloses wherein the instructions cause the at least one processor to train and validate an individualization model based on truth data (At block 704, the assignment modeler 216 uses the selected attributes to construct a candidate model with a training set of known EMMC data. The example candidate model may generated using any suitable technique such as gradient boost regression modeling technique, a k-nearest neighbor modeling technique, etc. See at least [0094]. Also:  At block 706, the candidate model is evaluated using a validation set of known EMM census data. For example, a demographic impression from the EMM census data is input into the candidate model. In that example, the output of the candidate model (e.g., which member of the household the candidate model associated with the demographic impression) is compared to the known answer (e.g., the actual member of the household associated with the demographic impression. See at least [0095]). 

Regarding Claim 4 and 15: Rao in view of Seth and Samek make obvious the above limitations. Additionally, Rao discloses wherein the instructions cause the at least one processor to: produce the user probabilities based on predicting demographic probabilities; and predict demographic probabilities associated with the second panelist client devices, the demographic probabilities indicating likelihoods of demographic corresponding to the second true users being exposed to the media via the second panelist client devices (The example impression corrector 210 uses the activity assignment model to calculate probability scores. The calculated probability scores are used to determine whether the demographic information of the EMM panelist 202 is correctly associated with the impression data 130 in the impression store 134, or whether demographic information of one of the other members of the household 204 should be assigned to the impression data 130 instead. In the illustrated example, a probability score (Ps) is calculated in accordance with Equation 1 below. … In Equation 1 above, P.sub.Sh is the probability score that household member (e.g., the household members 202, 204) h is the person corresponding to a particular impression, AAM is the activity assignment model, and A.sub.1h in through A.sub.nh are the attributes of the household member h and attributes of the program associated with the impression data 130 that correspond to the attributes used to generate the activity assignment model (AAM). See at least [0069]. Also: FIG. 3 illustrates an example table 300 depicting attributes 302 used to generate the activity assignment model. The example table 300 also includes example influence values 304 (e.g., influence weights) for corresponding attributes 302 that indicate how much influence each attribute 302 contributes in the activity assignment model. See at least [0070]. Also: For example, according to Table 3 above, if impression data for political media is received from the above-described household, the probability that the male, age 30-34, accessed the media is 75%. As another example, if impression data for political media is received from the above described household that is associated with the female, age 12-14, 75% of such impression data should be associated with the male, age 30-34, and 25% of such impression data should be associated with the female, age 30-34, instead. See at least [0085]). 

Regarding Claim 5 and 16: Rao in view of Seth and Samek make obvious the above limitations.  Additionally, Rao discloses wherein the demographics include at least one of age, gender, race, income, home location, or occupation (the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]).

Regarding Claim 6 and 17: Rao in view of Seth and Samek make obvious the above limitations. Additionally, Rao discloses wherein the combination of features includes at least two of type of content, a time, or a type of device (The example impression corrector 210 uses the activity assignment model to calculate probability scores. The calculated probability scores are used to determine whether the demographic information of the EMM panelist 202 is correctly associated with the impression data 130 in the impression store 134, or whether demographic information of one of the other members of the household 204 should be assigned to the impression data 130 instead. In the illustrated example, a probability score (Ps) is calculated in accordance with Equation 1 below. … In Equation 1 above, P.sub.Sh is the probability score that household member (e.g., the household members 202, 204) h is the person corresponding to a particular impression, AAM is the activity assignment model, and A.sub.1h in through A.sub.nh are the attributes of the household member h and attributes of the program associated with the impression data 130 that correspond to the attributes used to generate the activity assignment model (AAM). See at least [0069]. Also: FIG. 3 illustrates an example table 300 depicting attributes 302 used to generate the activity assignment model. The example table 300 also includes example influence values 304 (e.g., influence weights) for corresponding attributes 302 that indicate how much influence each attribute 302 contributes in the activity assignment model. See at least [0070]).

Regarding Claim 7 and 18: Rao in view of Seth and Samek make obvious the above limitations. Additionally, Rao discloses wherein the truth data is based on survey responses indicating at least one of a type of content, a time of day, or a type of device, associated with the first true users (the AME uses responses to a survey conducted on randomly selected people and/or households to calculate correction factors. Such a survey is sometimes referred to herein as a probability survey. Survey responses include information about demographics of each member of the household, types of devices in the household, which members of the household use which devices, media viewing preferences, which members of the household are registered with which database proprietors, etc. The AME calculates the correction factors based on responses to the probability survey. See at least [0019]. Also: the AME also collects demographic information of other members of the panelist's household and information regarding their usage of mobile devices in the household (sometimes referred to herein as "supplemental survey data"). For example, the usage information may include types of mobile devices used in the household, the primary users of the mobile devices, and/or whether the EMM panelist's mobile device(s) is/are shared with other members of the household. See at least [0024]. Also: he EMM census data 502 may be reprocessed upon receiving a new and/or updated household demographic survey. As another example, impression data 130 may be assigned to the EMM panelist 202 that owns the mobile device 106 in an initial processing phase (e.g., when the impression request is received by the AME 108, etc.) and then may be verified and/or corrected in a post-processing phase. In the illustrated example, the AAM-adjusted EMM census data 503 is stored in the EMM census database 214. See at least [0080]). 

Regarding Claim 8 and 19: Rao in view of Seth and Samek make obvious the above limitations. Additionally, Rao discloses wherein the instructions cause the at least one processor to produce the user probabilities is further based on known information including at least one of primary users, type of devices, or demographic composition corresponding to the second panelist client devices (the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]). 

Regarding Claim 10 and 21: Rao in view of Seth and Samek make obvious the above limitations.  Rao does not appear to explicitly disclose wherein the instructions cause the at least one processor to store the individualization model to at least one memory. However, Rao separately discloses storing data to at least one memory (The example impression designator 406 stores the AAM-adjusted EMM census data in the EMM census database 214 and/or includes the EMM census data on an EMMC report 208. See at least [0077]). 
	Rao, Seth, and Samek suggest a system which generates a model, upon which the claimed invention’s storage of the model can be seen as an improvement. However, Rao demonstrates that the prior did know of storing generated information. One of ordinary skill in the art could have trivially applied the information storing techniques of Rao to the model of Rao. Further, one of ordinary skill in the art would have recognized that such an application of Rao would have predictably resulted in an improved system which could access the model at a later time without needing to regenerate the model. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Rao and the teachings of Seth and Samek.

Regarding Claim 11 and 22: Rao in view of Seth and Samek make obvious the above limitations. Rao does not appear to explicitly disclose wherein the instructions cause the at least one processor to store the user probabilities to at least one memory. However, Rao separately discloses storing data to at least one memory (The example impression designator 406 stores the AAM-adjusted EMM census data in the EMM census database 214 and/or includes the EMM census data on an EMMC report 208. See at least [0077]). 
	Rao, Seth, and Samek suggest a system which generates probability data, upon which the claimed invention’s storage of the probability data can be seen as an improvement. However, Rao demonstrates that the prior did know of storing generated information. One of ordinary skill in the art could have trivially applied the information storing techniques of Rao to the probability data of Rao. Further, one of ordinary skill in the art would have recognized that such an application of Rao would have predictably resulted in an improved system which could access the probability data at a later time without needing to regenerate the data. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Rao and the teachings of Seth and Samek.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0262201 A1) in view of Seth (US 2015/0180989 A1) and Samek (“Introducing Ads Data Hub: Next generation insights and reporting”), and further in view of Perrin et al. (US 2018/0198543 A1). 

Regarding Claim 9 and 20: Rao in view of Seth and Samek make obvious the above limitations.  Rao does not appear to disclose wherein the set of second true users includes more than one second true user, wherein the instructions cause the at least one processor to assign fractional impressions to the set of second true users to assign the first one of the second media impressions to the set of second true users. However, Perrin teaches wherein a set of second true users includes more than one second true user, wherein instructions cause at least one processor to assign fractional impressions to the set of second true users to assign the first one of the second media impressions to the set of second true users (At block 314, the example co-viewing exposure generator 160 calculates a number of census co-viewer impressions based on the co-viewing factors. For example, the impression calculator 230 may multiply the number of census viewer impressions for a demographic by the corresponding co-viewing factor for a plurality of demographics. In the illustrated example of FIG. 8, the impression calculator 230 determines a number of impressions credited to secondary viewers when accompanied by a primary viewer in a primary demographic as illustrated in Table H 802. For example, the impression calculator 230 may calculate the number of census co-viewer impressions for one or more demographics by executing a dot product operation. For example, as illustrated in a first dot product operation 804 of FIG. 8, the impression calculator 230 determines a number of co-viewer impressions credited to one or more panelists in a secondary demographic (SECONDARY DEMO) based on the initial total demographic provider impressions and the co-viewing factors for the secondary demographic. See at least [0074]. Also: For example, as illustrated in Table E 700 of FIG. 7, the co-viewing calculator 220 calculates that 1.2% of impressions credited to a primary viewer in a primary demographic of male age 35 and older can also be credited to a secondary viewer in a secondary demographic of female age 2-34 when exposed to media related to a children's media genre. See at least [0071]). 
	Rao, Seth, and Samek suggest a system which uses probabilities to determine which user to associate with an impression, upon which the claimed invention’s association of an impression with multiple users can be seen as an improvement. However, Perrin demonstrates that the prior art already knew that impressions could be associated with multiple users, and that fractional impressions could be used to assign impressions to users. One of ordinary skill in the art could have easily applied the techniques of Perrin with the probability determinations of Rao such that multiple users are determined to be associated with an impression. Further, one of ordinary skill in the art would have recognized that such an application of Perrin would have resulted in an improved system which would more accurately assign impressions when multiple users are exposed to content. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Rao and the teachings of Seth, Samek, and Perrin. 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-22: 
The pending claims are not directed to a marketing activity. Instead, the pending claims are directed to an inherently technical process of merging media impressions from panelist client devices with media impressions of non-panelist client devices to determine true users exposed to media, which includes producing user probabilities for the panelist client devices and interfacing between privacy-protected cloud environments of both an audience measurement entity and a database proprietor. This technical process is not directed to activities that perform what humans did before the advent of computers. Humans are not privacy-protected cloud environments that receive media impressions. As a result, claim 1 does not set forth a method of organizing human activity. 
Claim 1 provides a practical application of any judicial exception in a manner that imposes a meaningful limit on any such judicial exception. For example, claim 1 of the instant application sets forth a non-transitory computer readable medium comprising instructions which, when executed, cause the at least one processor to: [body of the claim, with emphasis placed on the limitations referencing “privacy-protected cloud environment”].
The claimed computer readable medium is structured to implement a practical solution to enable merged data of demographic information from panelist data of an audience measurement entity with media impression data collected by database proprietors. 
Looking to claim 1 as a whole, it is clear that the combination of recitations ensure claim 1 is not a claim that is recited at a high level of generality and considered a generic recitation of the technical element, but instead amounts to something substantially more. For example, claim 1 recites [body of the claim, with emphasis placed on the limitations referencing “privacy-protected cloud environment”].
Examiner’s Response: Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive.
Examiner notes that Applicant’s remarks characterize the claims, in part, as “determin[ing] true users exposed to media.” One of ordinary skill in the art would recognize determining which users were exposed to media a marketing or advertising activity. As such, applicant’s argument that the claims are not directed to a marketing idea is not persuasive. 
As explained in the rejection above, the incorporation of an additional element of privacy-protected cloud environments only generally links the abstract idea to a particular technological environment. As such, these limitations do not impose a meaningful limitation on the abstract idea and do not constitute a practical application of the abstract idea. 
Examiner notes that the phrase “practical solution” is of unclear relationship to current USPTO subject matter guidance (MPEP 2106 does not once use the term “practical solution”). Assuming that applicant means to suggest that the claims provide a technical solution, examiner notes that the specification provides no technical details for implementing the “solution.” Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The lack of technical details regarding how to “merge[] data of demographic information from panelist data of an audience measurement entity with media impression data collected by database proprietors” suggests that the invention does not actually provide such a solution. 
Per MPEP 2106.05: “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?” The limitations that set forth the abstract idea are not additional elements under this question. However, Applicant’s argument extensively incorporates limitations which are considered part of the abstract idea. As such, applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 103 Rejections of claims 1-22: The impressions provided to the AME as taught by Rao does not include the use of a privacy-protected cloud environment. Because each of Rao and Seth are missing the same elements of claim 1, the alleged Rao/Seth combination is missing those same elements. 
Examiner’s Response: Applicant's arguments filed 21 November 2022 have been fully considered but they are rendered moot by the amendment of claims 1 and 12. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Goel et al. (US 2018/0218168 A1) discusses “data clean rooms” which appear to be analogous to applicant’s “privacy-protected cloud environments”. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-12-09